Mr. Justice Milburn:
I concur in the result reached; that is to say, that the judgment should be affirmed. The complaint does not state a cause of action, and this is apparent for the reasons stated. I do not agree with all that is said in the opinion as to absence of legal duty to a trespasser. I do not believe that the turntable doctrine is wrong.
Mr. Justice' Holloway:
I agree with the result reached — - that the complaint does not state facts sufficient to constitute a cause of action under the authority of San Antonio etc. Ry. Co. v. Morgan, referred to in the opinion. I do not agree with much that is said in the opinion, particularly with reference to the soundness of the doctrine announced in the so-called “turntable cases,” or the applicability' of that doctrine to a case of the character of the one now under consideration.